Citation Nr: 1028750	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-00 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Eligibility for Service-Disabled Veterans' Insurance under Title 
38, U.S.C. § 1922(a).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 
1967. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional Office 
(RO) and Insurance Center.

In August 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  Service connection has only been awarded for posttraumatic 
stress disorder (PTSD), which was granted by rating decision in 
December 2006.  

2.  The Veteran was notified of the award of service connection 
for PTSD by way of a January 17, 2001 letter, which also noted 
that multiple VA Forms, including VA Form 21-8764, were enclosed.  

3.  The presumption that VA included notification regarding 
eligibility for Service-Disabled Veterans' Insurance (via VA Form 
21-8764) in the January 2001 notification letter is not rebutted 
by clear evidence to the contrary.  

4.  The Veteran did not submit an application for Service-
Disabled Veterans' Insurance until July 2007.  




CONCLUSION OF LAW

The Veteran does not meet the eligibility requirements for 
Service-Disabled Veterans' Insurance.  38 U.S.C.A. § 1922(a) 
(West 2002 & Supp. 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

In this case, the Veteran has not been provided a VCAA notice 
regarding his claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held, however, that failure to comply 
with the notice requirement of the VCAA is not prejudicial to the 
veteran if, based on the facts alleged, no entitlement exists.  
See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  Here, the 
Veteran is being denied eligibility for Service-Disabled 
Veterans' Insurance because he did not file an application in the 
time provided by statute.  The Board finds, accordingly, that the 
Veteran has not been prejudiced by the Insurance Center's failure 
to provide him a VCAA notice.

Analysis 

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Any person who is released from active military, naval, or air 
service, under other than dishonorable conditions on or after 
April 25, 1951, and is found by the Secretary [of VA] to be 
suffering from a disability or disabilities for which 
compensation would be payable if 10 per centum or more in degree 
and except for which such person would be insurable according to 
the standards of good health established by the Secretary, shall, 
upon application in writing made within two years from the date 
service-connection of such disability is determined by the 
Secretary and payment of premiums as provided in this subchapter, 
be granted insurance by the United States against the death of 
such person occurring while such insurance is in force.  38 
U.S.C.A. § 1922(a)

In this case, service connection is only in effect for one 
disability, PTSD.  A December 2000 rating decision granted 
service connection for PTSD, and the Veteran was notified of the 
decision in a January 17, 2001 letter.  This letter, which the 
Veteran testified he did receive, notes that various VA Forms 
were enclosed, including VA Form 21-8764, which notifies veterans 
about Service-Disabled Veterans' Insurance, among other things.  
The Veteran asserts that this enclosure was not received with the 
award letter.  The Board notes that there is a presumption of 
regularity that such enclosure was included.  See United States 
v. Armstrong, 517 U.S. 456, 464, 116 S.Ct. 1480, 134 L.Ed.2d 687 
(1996) (" '[I]n the absence of clear evidence to the contrary, 
courts presume that [Government agents] have properly discharged 
their official duties.' ").  Clear evidence to rebut the 
presumption that VA Form 21-8764 was not sent to the Veteran in 
January 2001 has not been received.  

An application for Service-Disabled Veterans' Insurance was not 
received until July 2007, more than 2 years after the award of 
service connection for PTSD.  Thus, the Veteran is not eligible 
for Service-Disabled Veterans' Insurance (unless service-
connection is awarded for a different disability at a later 
date). 

The Veteran has argued that the May 2005 grant of a total 
disability rating based on individual unemployability (TDIU) 
represents the award of service-connection for a new disability 
and therefore restarted his 2 year time limit to file for 
Service-Disabled Veterans' Insurance.  The Board disagrees.  The 
award of a TDIU is an increase in the amount of compensation for 
previously service-connected disabilities, and not itself 
representative of a new disability.  This is evident by the 
placement of the controlling regulation for TDIU, 38 C.F.R. 
§ 4.16, in Part 4 of that Title, which deals with rating 
disabilities.  In addition, it has recently been noted by the 
Court that a request for a TDIU is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities.  Rice v. Shinseki, 22 
Vet. App. 447, 453-454 (2009).  Moreover, the Veteran was awarded 
a TDIU by a May 2005 rating decision, and was notified of that 
decision by a June 1, 2005 letter (that included a VA Form 21-
8764).  His July 2007 application for Service-Disabled Veterans' 
Insurance was made more than 2 years after the award of a TDIU.

The Board recognizes that if a Veteran is shown by evidence 
satisfactory to the Secretary to have been mentally incompetent 
during any part of the two-year period in which to file an 
application for insurance, such application can be filed within 
two years after a guardian is appointed or within two years after 
the removal of such disability as determined by the Secretary, 
whichever is the earlier date.  See 38 U.S.C.A. § 1922(a).  The 
Board has reviewed the medical records from the 2 years following 
the award of service-connection for PTSD, including VA treatment 
records and examination reports and records from the Vet Center, 
and finds no finding or indication that the Veteran was mentally 
incompetent at any time during this period.  In fact, VA 
examiners in May 2002 and January 2003 explicitly noted that the 
Veteran was capable and competent to manage benefit payments.   

In summary, the Veteran's application for Service-Disabled 
Veterans' Insurance was filed more than 2 years after he was 
awarded service-connection for PTSD, his only service-connected 
disability.  Thus, eligibility for Service-Disabled Veterans' 
Insurance under Title 38, U.S.C. § 1922(a) must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law is dispositive of the claim, it should be denied 
because of lack of legal entitlement under the law).


ORDER

Eligibility for Service-Disabled Veterans' Insurance under Title 
38, U.S.C. § 1922(a) is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


